Name: Commission Regulation (EEC) No 3020/82 of 12 November 1982 authorizing, in the ChÃ ¢teauneuf-du-Pape and Gigondas registered designation areas, the additional acidification of certain products from the 1982 wine harvest
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 11 . 82 Official Journal of the European Communities No L 317/9 COMMISSION REGULATION (EEC) No 3020/82 of 12 November 1982 authorizing , in the Chateauneuf-du-Pape and Gigondas registered designation areas , the additional acidification of certain products from the 1982 wine harvest take place and the procedure whereby authorization may be granted are those laid down in Article 34 of Regulation (EEC) No 337/79 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ( ! ), as last amended by Regulation (EEC) No 2144/82 (2), and in particular Article 34 (4) thereof, Whereas Article 34 (2) of Regulation (EEC) No 337/79 provides that, in years when climatic conditions have been exceptional , additional acidification may be authorized up to a limit of 150 grams per litre expressed in tartaric acid, or 20 milliequivalents, for certain products originating in Zone C II ; Whereas exceptional climatic conditions were expe ­ rienced in the Chateauneuf-du-Pape and Gigondas registered designation areas, which have resulted in the total acidity being lower than normal ; Whereas Article 9 of Council Regulation (EEC) No 338 /79 of 5 February 1979 laying down special provi ­ sions relating to quality wines produced in specified regions (3), as last amended by Regulation (EEC) No 2145/82 (4) provides that the conditions and limits within which the acidification of certain products may The additional acidification referred to in Article 34 (2) of Regulation (EEC) No 337/79 is hereby authorized, to a limit of 1 -50 g/1 expressed in tartaric acid, in the Chateauneuf-du-Pape and Gigondas areas of registered designation , for fresh grapes harvested in those areas in 1982 and for grape must, partially fermented grape must and new wine still in fermentation produced from those grapes . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 November 1982 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 54, 5 . 3 . 1979 , p . 1 . ( 2) OJ No L 227, 3 . 8 . 1982, p . 1 . 0 OJ No L 54, 5 . 3 . 1979, p . 130 . (4) OJ No L 227, 3 . 8 . 1982 , p . 6 .